EX-32.1 CERTIFICATION OF CEO EXHIBIT 32.1 SARBANES-OXLEY SECTION 906 CERTIFICATION In connection with the annual report of Modern City Entertainment Inc. (the “Company”) on Form l0-KSB/A for the year ended March 31, 2006, William Erfurth, President, Chief Executive Officer and Director hereby certifies, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the SARBANES - OXLEY Act of 2002, that to the best of his knowledge: 1. The annual report fully complies with the requirements of Section13(a) or 15(d) of the Securities Act of 1934; and 2. The information contained in the annual report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:June26, 2007 By: William Erfurth, President, CEO & Director
